W. Allen, J.
Evidence that the defendant Thyng was not authorized by Mason to assign the mortgage was competent upon the question whether Davis, in removing and concealing the property, was acting for himself alone, or in concert with Thyng. The government therefore had a right, under the Pub. Sts. c. 169, § 22, after complying with the conditions of the statute, to contradict the testimony of its witness, Mason, given on cross-examination, by showing that he had made inconsistent statements. The statute provides that “the circumstances of the supposed statement sufficient to designate the particular occasion must be mentioned to the witness, and he must be asked whether or not he has made such statements, and, if so, allowed to explain them.” The witness was asked, on reexamination, whether he had made such statements to a particular person. The particular occasion on which they were made was not otherwise designated. The case cannot be distinguished from Ryerson v. Abington, 102 Mass. 526. To render the evidence competent, it should appear that the conditions of the statute have been complied with; and we do not think that merely calling the attention of the witness to the person to whom the supposed statement was made, with no attempt to designate the time or place, and no suggestion of any reason for not specifying them, or of circumstances which render them unnecessary, is mentioning the circumstances “sufficient to designate the particular occasion” within the meaning of the statute. See cases cited in Ryerson v. Abington, ubi supra.

Exceptions sustained.